JAN P. PATTERSON, Justice,
dissenting.
The majority today creates a new standard for the admission of a noncustodial statement made by a juvenile. Because I believe the record supports the trial court’s conclusion that the oral statements made by appellant several days after the crime were not the product of custodial interrogation and are voluntary and admissible, I respectfully dissent. Appellant does not assert that he was in custody at the time he made the oral statements; rather, because the initial written statement was inadmissible under the Family Code, he contends that the subsequent oral statements were tainted. The State argues that appellant was not in custody at the time he made the oral statements and that the statements were freely and voluntarily given. Because appellant’s voluntary statements did not stem from custodial interrogation and were not the product of a constitutional violation, the State thus contends that non-compliance with section 51.09 of the Family Code does not render the subsequent statements inadmissible. The record clearly supports the State’s position.
Section 51.095(b) of the Family Code provides that the requirements of section 51.095(a) do not preclude the admission of a statement made by a juvenile if the statement does not stem from custodial interrogation. See Tex. Fam.Code Ann. § 51.095(b)(1) (West Supp.2000). The words of the Family Code pertaining to juveniles are virtually identical to those found in section 5 of article 38.22 of the Texas Code of Criminal Procedure. See Tex.Code Crim. Proc. Ann. art. 38.22, § 5 (West 1979).1 Custodial interrogation is questioning initiated by law enforcement after a person has been taken into custody or otherwise deprived of his freedom in any significant way. A statement is not elicited as a result of custodial interrogation if the statement is not taken while the defendant is in custody. In determining whether a juvenile is in custody, we determine “whether, based upon the objective circumstances, a reasonable child of the same age would believe her freedom of movement was significantly restricted.” In re L.M., 993 S.W.2d 276, 289 (Tex. App. — Austin 1999, pet. denied). In the absence of custodial interrogation, due process is violated only by confessions that are not “the product of a rational intellect and a free will.” Mincey v. Arizona, 437 U.S. 385, 398, 98 S.Ct. 2408, 57 L.Ed.2d 290 (1978). The Family Code does not preclude the admission of a juvenile’s statement if the statement does not stem from custodial interrogation. See Tex. Fam.Code Ann. § 51.09(d)(2) (West 1996); *256Melendez v. State, 873 S.W.2d 723, 725 (Tex.App. — San Antonio 1994, no pet.).
In Laird v. State, 933 S.W.2d 707, 710 (Tex.App. — Houston [14th Dist.] 1996, pet. ref d), the juvenile defendant, after being arrested in Pennsylvania and read his rights, was told by the Pennsylvania officer that he was not going to be asked any questions. Laird hung his head and stated, “I know what I did. I’m sorry.” Id. Several hours later, he was taken to a juvenile detention facility. See id. On appeal, Laird argued that his statement was inadmissible because he was illegally detained in an adult cell, rather than in a juvenile processing office as required by Texas law, and that he was held too long before he was taken to juvenile authorities. See id. at 712. The court held that the statement was admissible based on section 51.09(d)(2), which allows an oral statement to be admitted if it is not in response to custodial interrogation. See id. at 714.
In Melendez, the defendant called a police officer, saying that he had additional information regarding a murder. Melendez agreed to come to the police station, and an officer picked him up and drove him to police headquarters. See 873 S.W.2d at 725. At the station, the defendant admitted killing the victim. See id. The officer testified that he had not asked any questions before that statement, but he had told Melendez that there were inconsistencies in a prior statement given by Melendez. See id. The defendant was then taken before a magistrate for warnings, but he refused to give a statement. See id. The court of appeals upheld the admissibility of the statement even though the juvenile was in custody because it was not elicited by questioning. See id.
The majority is correct that even in the absence of custody, due process may be violated by admissions that are not voluntarily given. See Wolfe v. State, 917 S.W.2d 270, 282 (Tex.Crim.App.1996). The corollary is also true, however, that a volunteered statement even in custody is admissible. So, too, an unwarned oral statement will be admissible if made by a person who voluntarily comes to the police station. See California v. Beheler, 463 U.S. 1121, 103 S.Ct. 3517, 77 L.Ed.2d 1275 (1983); Meek v. State, 790 S.W.2d 618, 621-22 (Tex.Crim.App.1990); Melendez, 873 S.W.2d at 725. In the present case, because the juvenile was not in custody at the time the oral statements were made, the proper inquiry is whether the statements were voluntarily made. See Wolfe, 917 S.W.2d at 282; In re V.M.D., 974 S.W.2d 332, 346 (Tex.App. — San Antonio 1998, pet. denied).
A statement is not voluntary if there was “official, coercive conduct of such a nature that any statement obtained thereby was unlikely to have been the product of an essentially free and unconstrained choice by its maker.” Alvarado v. State, 912 S.W.2d 199, 211 (Tex.Crim.App.1995). In judging whether a juvenile confession or statement is voluntary, the trial court must look to the totality of circumstances. See Darden v. State, 629 S.W.2d 46, 51 (Tex.Crim.App.1982). While the majority invokes the correct test, it misapplies it in this case.
In the present case, there is no evidence in the record of any coercive conduct committed by law enforcement in connection with either the written statement or the subsequent oral statement. To the contrary, upon his arrival at the station house, appellant was immediately uncuffed. The DPS trooper notified appellant’s father of his son’s detention and discouraged appellant from talking about the circumstances of his detention until his father arrived. While waiting for his father, appellant was allowed to walk around freely, go to the bathroom, and get a beverage. Because the father did not have transportation, the officers brought the father to the station and advised him of the circumstances of the son’s detention. The officer advised appellant of his Miranda rights in the presence of his father, and appellant and his father signed a statement indicating they understood those rights. Appellant signed *257a statement acknowledging his involvement in the crime and was released into the custody of his father. The officer then transported the father and son to their home. Approximately four days to a week later, appellant initiated a telephone call to the officer. The evidence is undisputed that, in the days following the detention, appellant -initiated contact with Officer Elder and that appellant called more than once. Appellant told the officer that his cousin was not involved in the burglary and that appellant alone was responsible.
The majority concludes that, even though appellant was not in custody, the prior inadmissible statement “tainted” the subsequent oral statements on the “eat-out-of-the-bag” theory. The majority’s reliance on the all-but-discredited “cat-out-of-the-bag” theory is misplaced.2 The majority reasons that because a written statement appellant gave to police was not obtained in accordance with the dictates of Family Code section 51.09(b), the oral statements made by appellant several days later were nevertheless rendered involuntary because appellant “may feel he has nothing to lose by making additional incriminating statements” and “so burdened by the psychological pressure of the first confession, his resolve to remain silent may be broken.” As in Griffin, where the court of criminal appeals refused to suppress the statement because of a lack of “more definite evidence” that the prior statement “played an actual role in [Griffin’s] volitional processes,” see Griffin, 765 S.W.2d at 431, in this case there is no evidence to support the majority’s conclusion that the giving of the written statement overcame appellant’s resolve not to speak further to police or that it led to the subsequent statement in any way.
The cases cited by the majority do not support its application in the instant case. In Griffin, the juvenile made oral statements at the time of her arrest which were later suppressed because she had not been taken before a magistrate and advised of her rights in compliance with section 51.09(b)(1). See id. at 424-25. Several hours later, after she had been advised of her rights, she gave a written statement. See id. at 425. Applying a “totality of the circumstances” test, rather than the “cat-out-of-the-bag” theory, the court of criminal appeals upheld the admissibility of the second statement. See id. at 430-31.
Likewise, in Rodriguez v. State, 968 S.W.2d 554, 559 (TexApp. — Houston [14th Dist.] 1998, no pet.), the court upheld the admissibility of a written statement while suppressing the initial, unwarned oral statements. Rodriguez argued, as R.J.H. does here, that the mere existence of his oral confession given without first appearing before a magistrate tainted his subsequent written statement and rendered it inadmissible. See id. at 556. The appeals court, relying on Griffin, found that the illegality of the initial oral statement to the investigator did not taint the subsequent *258written statement. The court stated: “The rationale of Griffin, and its federal predecessors Bayer and Elstad, is that there is no presumption mandating such an inferential leap. Rather there must be evidence in the record that Rodriguez would not have given the written confession but for the earlier one.” Id. at 558. Thus, in neither of the cases cited by the majority is the “cat-out-of-the-bag” theory applied; both rely entirely on a totality-of-the-circumstances test under the Due Process clause.
The majority suggests that because the oral statements were made in the “context of a request that Elder allow appellant to revise his earlier written confession,” that the “connection between the prior inadmissible statement and the subsequent statements is thus undeniable.” They conclude that “[tjhis direct connection shows that the prior statement played an actual role in appellant’s volitional processes.” Because it is obvious that all relevant statements relate back to the crime in issue, it necessarily follows that the statements are connected. It does not follow, however, that the connection is a causal one. Any “causal connection” between the two statements is “speculative and attenuated at best.” Oregon v. Elstad, 470 U.S. 298, 313, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985). As Justice Jackson, who originated the “cat-out-of-the-bag” theory in Bayer, recognized: “[A] later confession may always be looked upon as fruit of the first. But this Court has never gone so far as to hold that making a confession under circumstances which preclude its use, perpetually disables the confessor from making a usable one after those conditions have been removed.” United States v. Bayer, 331 U.S. 532, 540-41, 67 S.Ct. 1394, 91 L.Ed. 1654 (1947). The Bayer Court went on to hold a second confession voluntary and admissible, and, further, that the “cat-out-of-the-bag” theory was not controlling.
When the majority turns to the totality-of-circumstances test, they misapply it to the facts found by the court on this record. In Elstad, the Supreme Court addressed a similar issue. They wrote: “This Court has never held that the psychological impact of a voluntary [but unwarned] disclosure of a guilty secret qualifies as state compulsion or compromises the voluntariness of a subsequent informed waiver.” 470 U.S. at 312, 105 S.Ct. 1285. The admissibility of the subsequent statement turns in these circumstances solely on whether it is knowingly and voluntarily made. See id. at 308-10, 105 S.Ct. 1285. For this inquiry, the fact finder must examine the surrounding circumstances and the entire course of police conduct with respect to the suspect in evaluating the voluntariness of his statements. See id. at 318,105 S.Ct. 1285.
Turning to the record in the trial court, we note that appellant made statements at four different stages: at the time of the initial stop, at the station house before his father arrived, in the presence of his father after he was advised of his rights, and several days later. The evidence showed that appellant was sixteen at the time of the offense; he was the father of a two-year-old child; he was on probation for a criminal offense; he was apprehended with his adult cousin in possession of recently stolen property in a bag on his lap; and, at the time of his apprehension, he possessed beer and marijuana and was riding in a car that was apparently stolen.3 The officer testified that he tried to explain to appellant the seriousness of the possible charge; appellant’s father indicated the father understood, but that appellant did not believe that anything would happen to him because he was a juvenile. Appellant volunteered that when he failed to attend probation meetings for his prior offense, nothing had happened to him. Based on a finding *259that the appellant was in custody, the trial court suppressed statements made during the first three stages.4 Appellant did not testify nor did he elicit any testimony that any type of coercive conduct was used by the police in the station house that could somehow taint the statements he made days later when he was not in custody and initiated the contact.
Here, appellant’s initial written confession was found to be inadmissible because it did not comply with section 51.09 of the Family Code. It may be that two statements, the first taken under coercive circumstances, are so closely related in time and place that the first necessarily controls the character of the second. In this cause, however,. appellant’s first statement was not deemed inadmissible because actually coerced. “Thus, this is not a case of involuntariness of an initial confession spilling over to render a second confession involuntary as well.” Griffin, 765 S.W.2d at 428.
I believe that a careful review of the record clearly demonstrates that there is no causal connection between the statements, and there certainly is no evidence that appellant’s will was compromised or overborne in any respect. Nor is there any evidence in the record that appellant gave any consideration to his initial statement being used against him. To the contrary, the State contends, and the record supports, that appellant sought to take full responsibility for the offense because his prior experience with the juvenile justice system had taught him that nothing would happen to him. When neither the initial nor the subsequent admission is the product of coercion, I find little justification for permitting the highly probative evidence of appellant’s confession to be lost to the fact finder. Based on the intervening days, the juvenile’s experience with the system, his maturity, his initiation of contact with the police officer, and the absence of custody or any coercion, I would find that the statements were voluntary. For these reasons, I dissent.

. "Nothing in this article precludes the admission of a statement ... that does not stem from custodial interrogation or of a voluntary statement, whether or not the result of custodial interrogation, that has a bearing upon the credibility of the accused as a witness....” Tex.Code Crim. Proc. Ann. art. 3822, § 5 (West 1979). The language of Family Code section 51.09(b)(2) was added in 1975 to make the oral statements of juveniles admissible on the same terms as the oral statements of adults. See Griffin v. State, 765 S.W.2d 422, 426 (Tex.Crim.App.1989); Dixon v. State, 639 S.W.2d 9, 11 (Tex.App. — Dallas 1982, no pet.); Melendez v. State, 873 S.W.2d 723, 725 (Tex.App. — San Antonio 1994, no pet.).


. In Griffin, the court of criminal appeals severely restricted application of the theory in Texas. 765 S.W.2d at 427. Acknowledging its "superficial plausibility,” the court rejected the test in Fuller v. State, 829 S.W.2d 191, 204 (Tex.Crim.App.1992). Even the Supreme Court, which originated the principle in United States v. Bayer, 331 U.S. 532, 67 S.Ct. 1394, 91 L.Ed. 1654 (1947), did not apply it in that case, and more recently confirmed it to have no application in the absence of coercion of the first statement. Oregon v. Elstad, 470 U.S. 298, 312, 105 S.Ct. 1285, 84 L.Ed.2d 222 (1985). I question as well whether it has any application to the facts in this case. In each of the cases cited by appellant, the defendant made oral unwarned admissions that were then followed by the giving of a written statement. In the present case, appellant first gave a written warned statement which was followed days later by oral admissions not in response to questioning. As a factual matter, appellant's posture is ill-suited to the argument that his subsequent oral statements made when he initiated contact with Officer Elder were somehow precipitated by the giving of his earlier statement made in the presence of his father and the police officer. In any event, there is considerable difference between succumbing to a demand for information in the station house and volunteering that information days later while not in custody and without any inducement whatsoever.


. At the time of the traffic stop, Officer Michael Scheffler of the Texas Department of Public Safety testified that as he approached appellant’s side of the vehicle, he smelled marijuana. After finding marijuana in the ashtray, the officer testified that appellant acknowledged it was his.


. The State did not appeal the suppression of statements made during the first three stages.
Thus, the only statements at issue are the ones made several days later.